8720 Stony Point Parkway Suite 200 Richmond, Virginia 23235 Phone: (804) 565-3000 Fax(804) 565-3500 www.insmed.com July 29, 2010 VIA EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, DC20549-7010 Attention: Jeffrey Riedler, Assistant Director RE:Insmed Incorporated (the “Company”) Form 10-K for the fiscal year ended December 31, 2009, filed March 16, 2010 Definitive Proxy Statement filed on April 30, 2010 File No. 000-30739 Ladies and Gentlemen: Insmed Incorporated is providing its responses to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) in the letter dated July 22, 2010 (the “Staff Letter”) with respect to our filings referenced above. This letter has been submitted via EDGAR. Set forth below are each of the Staff’s comments (in italics) followed by our responses.The headings and numbered paragraphs in this letter correspond to the same contained in the Staff Letter. Form 10-K for the year ended December 31, 2009 Signatures 1.Please confirm that Kevin Tully intended to sign your Form 10-K in the capacity of Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer and that you will correctly reflect this in future filings. Company Response:We confirm that Kevin Tully intended to sign the Form 10-K in his capacity as Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer and we will reflect this in future filings. Definitive Proxy Statement on Schedule 14A filed on May 8, 2009 Compensation Discussion and Analysis 2.We note that you have not included any disclosure in response to Item 402(s) of Regulation S-K. Please advise us of the basis for your conclusion that disclosure is not necessary and describe the process you undertook to reach that conclusion. Company Response: The basis of the Company’s conclusion that no disclosure was necessary in response to Item 402(s) of Regulation S-K and the process the Company undertook to reach that conclusion is as follows: The Company determined that its compensation policies do not create risks that are reasonably likely to have a material adverse effect on the Company. This conclusion was based on the assessment performed by the Company’s executive management and was reviewed by the Compensation Committee of our Board of Directors.In conducting the Company’s risk assessment, numerous factors were considered, including: · the Company does not offer short-term incentives that would reasonably be considered as motivating high-risk conduct that is not consistent with the long term goals of the Company; · the mix between short-term and long-term compensation is not likely to promote takinginappropriate risks; and · the type of equity awards granted to employees and level of equity and equity award holdings do not encourage taking inappropriate risks. Components of Compensation Cash Bonuses 3.Please confirm that in your 2011 proxy statement you will separately discuss your Compensation Committee’s evaluation of the level of achievement of each corporate objective established for your cash bonuses. Company Response: We confirm that, in our 2011 proxy statement, we will discuss our Compensation Committee’s evaluation of the level of achievement of each corporate objective established for our cash bonuses. Potential Payments on Termination or Change of Control 4.You disclose that you have entered into a change of control agreement with Steve Glover. Although you have filed copies of change of control agreements with your other executive officers, it does not appear that you have filed your agreement with Mr. Glover. Please promptly file a copy of this agreement. Company Response: Wewill file a copy of the change of control agreement with Mr. Glover in our quarterly report on Form 10-Q for the period ending June 30, 2010. In connection with responding to the Staff’s comments, the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in its filings; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or require any additional information, please call the undersigned at 804-565-3000. Best regards, /s/ Kevin P. Tully Kevin P. Tully Chief Financial Officer and Executive Vice President cc:Joseph C. Carter, III, Partner, McGuireWoods LLP David Robertson, Partner, McGuireWoods LLP
